Citation Nr: 1112445	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  04-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to July 1966.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2002 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran was afforded a September 2006 videoconference hearing before the undersigned Acting Veterans Law Judge; a copy of the hearing transcript is associated with the record.  

This case was previously the subject of January 2007 and November 2009 Board remands for additional development.  As the requested development has not been completed, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the appeal must be remanded back to the RO for complete compliance.  Id.

In January 2007, the Board remanded the appeal for VA to contact the U.S. Joint Service Records Research Center (JSRRC).  VA was to request records pertaining to the involvement of the Air Force 633rd Combat Support Group, Air Police, in the following incidences: (1) a C-123 airplane crash involving one fatality between the dates of April and June 1965; (2) a C-130 airplane crash involving multiple fatalities between the dates of October and December 1965; and (3) artillery mortar attacks between the dates of January and March 1966.    

The RO/AMC contacted the JSRRC in August 2008, but misstated the dates of the claimed stressors.  The JSRRC request listed the dates of both plane crashes as occurring on January 1, 1965, and listed the artillery mortar attacks as occurring on January 1, 1966.  The JSRRC responded that they had performed a search for the Air Force 633rd Combat Support Group, Police Squadron, from January to March 1965.  They noted that these dates were prior to the Veteran's initial Vietnam tour.  

In November 2009, the Board remanded the issue so that an additional request could be made from the JSRRC using the correct dates for the claimed stressors.  The Board also remanded so that VA could obtain additional VA treatment records, a base history of enemy attacks for DaNang Air Base from March 1, 1965 through May 31, 1965; for Cam Ranh Bay Air Field from October 8, 1965 through November 8, 1965; and for Pleiku Air Base from November 8, 1965 through July 14, 1966, and to obtain a VA psychiatric examination in order to identify and determine the etiology of any present psychiatric disorder.

The Board finds that VA has fulfilled some, but not all, of the mandates of the November 2009 remand.  The claims file shows that, as instructed, VA requested records prior to March 5, 2002 from the New Orleans VA Medical Center (VAMC) and that the Veteran was afforded a VA psychiatric examination.

VA failed, however, to make any additional requests from the JSRRC for verification of the Veteran's stressors using the correct dates provided in November 2009 remand.  VA also failed to request the base histories for the air bases discussed above.  

Accordingly, as specified in the November 2009 Board remand, VA must request a JSRRC stressor search with the correct dates for the three stressors listed above.  Additionally, VA should attempt to obtain the requested base histories of enemy attacks for DaNang Air Base from March 1, 1965 through May 31, 1965; for Cam Ranh Bay Air Field from October 8, 1965 through November 8, 1965; and for Pleiku Air Base from November 8, 1965 through July 14, 1966.  

The November 2010 VA examiner concluded that the Veteran's claimed in-service stressors were not linked to his current psychiatric condition.  On remand, it appears likely that the JSRRC may verify that the Veteran's unit was subject to numerous enemy mortar attacks.  In addition, VA recently amended of its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD. 

In this regard, the Board notes that the revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to his appeal in light of the above revisions. 

Under the revised regulations, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

Based on the above, and in light of the fact that the Veteran had service in a location that involved "hostile military activity" as evidenced by the award of a Vietnam Service Medal, the Board finds that another psychiatric examination to clarify the Veteran's psychiatric diagnosis(es) and to obtain an opinion as to the etiology of any diagnosed disorder is needed to adjudicate the claim.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative, requesting that the Veteran provide sufficient information and, if necessary, authorization, to enable VA to obtain any additional medical records pertaining to his claims that are not currently of record.  This letter should also apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD.  

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, contact the JSRRC to verify the following stressors: (1) for the Air Force 633rd Combat Support Group, Air Police, involving a C-123 airplane crash with one fatality between the dates of April 1, 1965 and June 30, 1965; (2) for the Air Force 6256th Air Police Squadron, a C-130 airplane crash involving multiple fatalities between the dates of October 8, 1965 to November 8, 1965; and for the 6254th Combat Support Group, Air Police, involving mortar attacks between the dates of November 8, 1965 and December 31, 1965; (4) for the Air Force 6254th Combat Support Group, Air Police, involving mortar attacks between the dates of January 1, 1966 and March 31, 1966.    

Also, request the base histories for the DaNang Air Base from March 1, 1965 through May 31, 1965; for the Cam Ranh Bay Air Field from October 8, 1965 through November 8, 1965; and for the Pleiku Air Base from November 8, 1965 through July 14, 1966.  All correspondence between the JSRRC and VA must be associated with the record.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After 1 and 2 above are completed, prepare a report detailing the nature of any in-service stressor that is established by the record.  If none was verified, the report should so state.  This report is then to be added to the claims file.

4.  After completion of 1, 2 and 3 above, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its onset in or is otherwise related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering the requested opinion, the examiner should specifically consider and discuss the opinion given by the November 2010 VA examiner and the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


